Citation Nr: 1216792	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  08-19 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left foot disability, to include as secondary to service-connected right foot plantar warts. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to June 1974.  

This matter is before the Board of Veterans' Appeal (Board) from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  

The issue of entitlement to service connection for right foot pes planus, to include as secondary to right foot plantar warts, has been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a left foot disability based on several theories of entitlement.  First, in a May 2007 statement, he asserted that his foot condition is directly related to service.  Second, to the extent that the Veteran's foot condition pre-existed service, the Veteran asserted that it was aggravated therein.  Lastly, in July 2008, he asserted that his left foot condition is due to, or aggravated by his service-connected right foot plantar wart disability.  In this regard, he specifically asserted that the right foot plantar warts cause him to modify his gait which leads to left foot pain/dropped arches.  

As an initial matter, after the issuance of the March 2009 supplemental statement of the case (SSOC) the Veteran submitted a requesting that the Board review all recent VA treatment records, from 2007 to the present, in connection with his appeal for a left foot disability.  The March 2009 SSOC indicates that VA treatment records were reviewed, but only those dated through January 2009.  In this regard, a January 2009 VA podiatry treatment note shows that the Veteran was scheduled for a follow-up visit in three months.  The record otherwise indicates ongoing/regular treatment for bilateral foot conditions.  Accordingly, the claims folder may not be complete and the RO is obligated to ensure all VA medical records are associated with the claims folder.  VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Requests for VA medical records should be made since the evidence may not be currently complete and the claim must be remanded to accomplish the requests.

With respect to the claimed left foot disability, the Board notes that VA treatment records shows diagnoses of bilateral flat feet/pes planus, calcaneal spurs (left foot), degenerative changes (left foot), and porokeratosis.  The Veteran underwent a VA foot examination in October 2008 in order to determine the nature and etiology of his claimed left foot disabilities.  The VA examiner diagnosed porokeratosis and pes planus and opined that the left foot disability was not caused by or a result of the right foot plantar warts.  The examiner stated that while painful plantar warts were "capable of causing a patient to favor one foot over the other or alter their gait pattern," the Veteran's pes planus was a bilateral "fixed" deformity and thus not consistent with his claim.  He also stated that the pes planus disability was unrelated to service as there was no documentation of pes planus complaints in the service treatment records. 

This medical opinion is deficient for several reasons.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  First, the Veteran has been diagnosed with several disabilities of the left foot, not just one.  The VA examiner only commented on the pes planus condition; he did not, for example, opine as to the etiology of the calcaneal spurs (left foot), degenerative changes (left foot), and/or porokeratosis, or comment upon whether they were aggravated by the service connected right foot condition.  

Second, while the examiner stated that the left foot disability was not caused by the right foot plantar warts, he failed to comment on whether the disability was aggravated by the service-connected right foot disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b) (2011).  In other words, the VA examiner's response does not answer the question of aggravation.  Moreover, if the Veteran's right foot disability could cause an altered gait pattern, as the examiner noted, then it should be explained why such alteration in gait would not cause or aggravate any of the diagnosed left foot conditions.  

Lastly, while the examiner diagnosed pes planus (bilateral), he did not comment upon whether the pre-existing disability was aggravated by active duty service.  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 

In this regard, the Veteran's entrance examination in June 1972 reflects a diagnosis of pes planus.  The Veteran has recently asserted that his feet were painful during service and that they have continued to be painful since that time.  

Based on the foregoing, the Veteran should be afforded a VA examination to determine whether the pre-existing pes planus was aggravated by service. See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006); see also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination or opinion if the if the evidence of record does not contain adequate evidence to decide a claim).  The threshold for getting an examination under the VCAA is low.  See McLendon, 20 Vet. App. at 83-86.

In addition, the Veteran should be asked to identify any private or VA treatment that he has received for any foot disabilities, to include pes planus, since his separation from service in 1974.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's current medical records for treatment of his claimed foot disability, to specifically include all podiatry clinic records, from the VA Medical Center in Miami since January 2009 and from any private sources.  

In addition, contact the Veteran and ask him to identify all medical facilities and physicians who have treated him for foot problems since his discharge from service in 1974.  Thereafter, take appropriate steps to obtain all identified records. 

All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available. 

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed left foot conditions.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  The claims file must be made available to the examiner for review.  The examination report should reflect consideration of the Veteran's medical history, current complaints, and other assertions, etc.  The examiner should then comment upon the following:

(a) Identify all current diagnoses relating to the left foot. 

(b) Is it at least as likely as not (50 percent or greater probability) that any current left foot disability, to include calcaneal spurs (left foot), degenerative changes (left foot), and/or porokeratosis (left foot), was incurred in or is related to service?

(c) Is it at least as likely as not that any current left foot disability, to include calcaneal spurs (left foot), degenerative changes (left foot), porokeratosis (left foot), and/or pes planus, is caused by or due to, the service-connected right foot plantar wart disability?

(d) Is it at least as likely as not that any current left foot disability, to include calcaneal spurs (left foot), degenerative changes (left foot), porokeratosis (left foot), and/or pes planus, is aggravated by the service-connected right foot plantar wart disability (See Allen, 7 Vet. App. at 448)?

The examiner is specifically asked to comment on whether the Veteran's right foot disability results in an altered gait, and if so, whether the altered gait aggravates any of the currently diagnosed left foot disabilities.  

(e) Is it at least as likely as not that pre-existing left foot pes planus permanently increased in severity in service, or whether any current disability represents no more than natural progression of the underlying disease process?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability present (i.e., a baseline) before the onset of the aggravation.

The examiner is asked to provide a rationale for any opinion expressed.  If a conclusion cannot be reached without resort to speculation, the examiner should indicate why an opinion is not possible.

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, readjudicate the Veteran's claim.  If the claim is denied, a supplemental statement of the case must be issued, and the appellant offered an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

